Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 1 of 17




                 EXHIBIT Z
                        Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 2 of 17

PLOS ONE

                                                    RESEARCH ARTICLE

                                                    Spreading of COVID-19: Density matters
                                                    David W. S. Wong ID1, Yun Li ID1,2*
                                                    1 Department of Geography and GeoInformation Science, George Mason University, Fairfax, VA, United
                                                    States of America, 2 NSF Spatiotemporal Innovation Center, George Mason University, Fairfax, VA, United
                                                    States of America

                                                    * yli38@gmu.edu




                                                    Abstract
                                                    Physical distancing has been argued as one of the effective means to combat the spread of
                                                    COVID-19 before a vaccine or therapeutic drug becomes available. How far people can be
a1111111111                                         spatially separated is partly behavioral but partly constrained by population density. Most
a1111111111                                         models developed to predict the spread of COVID-19 in the U.S. do not include population
a1111111111                                         density explicitly. This study shows that population density is an effective predictor of cumu-
a1111111111
                                                    lative infection cases in the U.S. at the county level. Daily cumulative cases by counties are
a1111111111
                                                    converted into 7-day moving averages. Treating the weekly averages as the dependent vari-
                                                    able and the county population density levels as the explanatory variable, both in logarithmic
                                                    scale, this study assesses how population density has shaped the distributions of infection
                                                    cases across the U.S. from early March to late May, 2020. Additional variables reflecting the
   OPEN ACCESS
                                                    percentages of African Americans, Hispanic-Latina, and older adults in logarithmic scale are
Citation: Wong DWS, Li Y (2020) Spreading of
                                                    also included. Spatial regression models with a spatial error specification are also used to
COVID-19: Density matters. PLoS ONE 15(12):
e0242398. https://doi.org/10.1371/journal.          account for the spatial spillover effect. Population density alone accounts for 57% of the vari-
pone.0242398                                        ation (R-squared) in the aspatial models and up to 76% in the spatial models. Adding the
Editor: Bing Xue, Institute for Advanced            three population subgroup percentage variables raised the R-squared of the aspatial mod-
Sustainability Studies, GERMANY                     els to 72% and the spatial model to 84%. The influences of the three population subgroups
Received: June 18, 2020                             were substantial, but changed over time, while the contributions of population density have
                                                    been quite stable after the first several weeks, ascertaining the importance of population
Accepted: November 3, 2020
                                                    density in shaping the spread of infection in individual counties, and in their neighboring
Published: December 23, 2020
                                                    counties. Thus, population density and sizes of vulnerable population subgroups should be
Copyright: © 2020 Wong, Li. This is an open         explicitly included in transmission models that predict the impacts of COVID-19, particularly
access article distributed under the terms of the
                                                    at the sub-county level.
Creative Commons Attribution License, which
permits unrestricted use, distribution, and
reproduction in any medium, provided the original
author and source are credited.

Data Availability Statement: Data are available
from the Github repository https://github.com/
stccenter/COVID-19-Data/tree/master/US/County_      Introduction
level_summary.
                                                    In the midst of the COVID-19 pandemic, we are still uncertain about the pathways how one
Funding: The research presented in this paper was   may contract the virus [1–3]. Despite the lack of this critical knowledge, numerous studies,
funded by NSF 2027521, 1841520, and 1835507.        published and on-going, try to develop models to better predict various disease statistics, such
Competing interests: The authors have declared      as the reproduction number (Rt), but ultimately to predict the size of the infected population
that no competing interests exist.                  and causalities. With no certainty on the details of the transmission processes, social



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                              1 / 16
                  Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 3 of 17
PLOS ONE                                                                                                 Spreading of COVID-19: Density matters



                                           distancing, which is a misnomer and should be replaced by physical distancing or separation
                                           [4, 5], has been regarded as one of the effective means to combat the spread of virus [6].
                                           Increasing evidence suggested that not just droplets, but aerosolization of viral particles is a
                                           possible transmission mechanism [7, 8]. Thus, distancing is not a foolproof to avoid contract-
                                           ing the virus, although it is still strongly recommended. Different specific distancing guidelines
                                           are required for different localities to accommodate the local geographical contexts. For
                                           instance, the 2-meter separation adopted in the U.S. is impractical in some Asian cities such as
                                           Tokyo and Hong Kong due to the high overall population density levels. Be able to maintain
                                           distancing outside of one’s household is dependent upon a variety of factors, including living
                                           environments (apartments versus single-family dwellings), settings of physical infrastructures
                                           (public transportation in inner cities versus automobiles in suburbs), and work arrangements
                                           (IT consultants working at home versus employees in food service industry). Nevertheless, the
                                           underlying principle is to avoid close contact.
                                               Being able to keep a certain distance apart from each other is not a corollary of avoiding
                                           contact, as making contacts is partly a behavioral issue and partly an objective environmental
                                           issue constrained by population density. Conceptually, relationships between population den-
                                           sity and contact rates are nonlinear and operate differently at different geographical scales [9].
                                           Empirical studies using the 1918 influenza and pneumonia mortality data of the U.S. at the
                                           state level and data of cities and towns in England and Wales do not offer very strong correla-
                                           tions between total mortality and population density levels [9]. However, a review of large-
                                           scale spatial models of disease transmission concludes that models including population den-
                                           sity are more parsimonious [10].
                                               The U.S. Center for Disease Control and Prevention (CDC) has been referring to a dozen
                                           or so models to inform the public about the trajectories of the pandemic and to support deci-
                                           sion-making [11]. These models offer a variety of estimates, including daily new cases and
                                           deaths, and the cumulative statistics. Some of these models (e.g., the ones by Georgia Tech and
                                           University of Texas-Austin) rely on sophisticated computational and data mining methods,
                                           using a data-driven approach to learn about the association between mobility and mortality to
                                           predict the number of deaths. Other models focus on estimating the transmission rates (e.g.,
                                           the ensemble of four models developed by the Imperial College, London, the models developed
                                           by Columbia University and the University of Chicago). Some models include more empirical
                                           population and geographical variables (e.g., the Notre Dame’s agent-based model and the
                                           Northeastern University’s GLEAM model.) While some of these models consider people’s
                                           mobility, they consider only the frequencies and/or distances of travels, but fail to account for
                                           the potential contacts that the travelers might have made, which are largely a function of popu-
                                           lation density in the region. Although at least two models (the IHME and MIT models) con-
                                           sider population density, they use state-level density levels, ignoring the significant intra-state
                                           variation of density.
                                               Despite the fact that numerous studies acknowledge the importance of population density
                                           in modeling pathogen transmission through its controls of contact rates or interaction (please
                                           refer to the volumes of studies reviewed in [9, 10]), few studies employ population density
                                           directly. The study by Hu et al [9] is an exception, while most studies are similar to the one by
                                           Tarwater and Martin [12] in which another variable, in this case, the average number of con-
                                           tacts with susceptible individuals per infectious individual, was used as a proxy of population
                                           density.
                                               Population density has long been studied in urban economics and geography, typically at
                                           the intra-urban scale [13, 14]. Studies have modeled the spatial structure of population density
                                           in urban systems, historically shifting from a monocentric to polycentric structure [15–17].
                                           The importance of population density in controlling population growth has been



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                2 / 16
                  Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 4 of 17
PLOS ONE                                                                                                 Spreading of COVID-19: Density matters



                                           demonstrated at both the state and county levels in the U.S. [18]. There is a need to ascertain
                                           the importance of population density in modeling the spread of diseases. The main objective
                                           of the current study is to evaluate the influence of population density on COVID-19 infection
                                           in the U.S. More specifically, the objective is not to estimate the transmission rate, but to assess
                                           the role of population density on the total impacts of the infection–i.e., the totals of infected
                                           populations. One may postulate that counties with larger populations are likely to have more
                                           cases, and these counties with more people also have higher population density levels. Based
                                           on the 2010 Census data of the 3,144 U.S. counties excluding Puerto Rico, the correlation
                                           between population size and population density is only 0.33, a moderately low level. Thus, a
                                           connection between population density and total infected cases has yet to be established at the
                                           county level.
                                               While the pandemic may be understood from multiple perspectives, one may perceive the
                                           pandemic as a spatiotemporal process operated at multiple geographical scales with humans as
                                           the vectors spreading the disease. The infection intruded the U.S. starting from a few entry
                                           points, which may be regarded as seeds. These entry points, assuming that the disease was
                                           imported, are major international transportation hubs or cities. As the infection spread from
                                           these seeds to smaller settlements, more cases continued to import through major population
                                           centers. It is not the intent of this paper to address the detailed spatiotemporal diffusion of the
                                           virus. Our study intends to assess the influence of population density in controlling the spread
                                           of COVID-19 infection at the macro-geographical scale over time. Thus, we adopt a spatiotem-
                                           poral framework, evaluating the importance of population density in affecting the infection
                                           level over time, from the initial importation period to the time passing the peak of the infection
                                           “curve.”
                                               Based on the U.S. situation, we found that population density levels at the county level can
                                           increasingly explain the variation of cumulative cases across counties as the epidemic pro-
                                           gressed. In addition, we found significant spatial spillover effect of infection at the county
                                           level. Accounting the spatial spillover, over 76% of the variation of cumulative cases among
                                           counties can be explained by population density alone around week 13 of the pandemic. While
                                           adding sizes of older adults, African American and Hispanic populations in logarithmic scale
                                           to the models raised the explanatory power to about 84%, population density still play a signifi-
                                           cant and steady role in controlling the size of infected population.


                                           Materials and methods
                                           Data
                                           Many studies of COVID-19 published recently and many models referred to by CDC used the
                                           data provided by the Johns Hopkins University Coronavirus Resource Center (https://
                                           coronavirus.jhu.edu/). We acquired that dataset and examined the confirmed cases by counties
                                           in the U.S. from February to May, 2020 (https://github.com/CSSEGISandData/COVID-19).
                                           We found that for certain weeks, the data have gross errors. For this study, we used the data
                                           provided by USAFacts instead (https://usafacts.org/). Data from this source have been used by
                                           several portals, such as the spatiotemporal rapid response gateway to COVID-19 (https://
                                           covid-19.stcenter.net/), US COVID Atlas (https://geodacenter.github.io/covid/) provided by
                                           the University of Chicago’s Center for Spatial Data Science (CSDS) and Databricks COVID-19
                                           resource hub(https://databricks.com/databricks-covid-19-resource-hub). Because the current
                                           study hypothesizes that population density is a major factor influencing the distribution of
                                           infection across counties, the outcome variable used, different from some studies that predict
                                           new cases daily or over a period, is (the logarithm of) the number of cumulative confirmed
                                           cases by counties. This indicator reflects reasonably the magnitude of morbidity impact of the



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                3 / 16
                  Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 5 of 17
PLOS ONE                                                                                               Spreading of COVID-19: Density matters



                                           epidemic. In addition, many studies and models use the total numbers of cases [11, 12], as
                                           these numbers can inform the public about the severity of the outbreak.
                                               As our objective is to assess the influence of population density as the epidemic progresses
                                           in the U.S., ideally the study should use the population counts in 2020 to derive population
                                           density. Although the U.S. Census Bureau conducted the decennial census in April 2020, the
                                           data are not available yet. Therefore, we use the county population counts of 2010 decennial
                                           census to compute the population density of each county. Despite we do not have the most
                                           updated population counts, the variation of density across enumeration units is more impor-
                                           tant than the actual counts to assess the influence of population density on the numbers of
                                           confirmed cases. In addition, our units of analysis are counties. Population counts at the
                                           county levels between 2010 and 2020 should be different, but the relative differences should
                                           not have changed dramatically over a decade. One may recommend using the American Com-
                                           munity Survey (ACS) data to derive population density. However, the latest release of ACS
                                           provides only 1-year estimates for 2018, not 2020. Also, errors in ACS estimates are not uni-
                                           form across areal units, and thus, errors of estimate need to be considered when using these
                                           ACS estimates [19]. This requirement would complicate the use of ACS estimates tremen-
                                           dously in our study. Therefore, ACS data were not used.
                                               Recent reports indicate that several population subgroups face disproportional burdens of
                                           contracting COVID-19 These groups are older adults, Latina-Hispanics, and African Ameri-
                                           cans. These subgroups are likely more economically disadvantaged. The two racial-ethnic
                                           minority groups in general have larger household sizes due to the multi-generational structure,
                                           raising the vulnerability of infection. Covaried with their occupation characteristics, these two
                                           subgroups have higher exposure risks than other population subgroups. Again, we obtained
                                           the population counts of these subgroups from the 2010 decennial census data at the county
                                           level, and the computed the percentages of older adults (Old), Latina-Hispanics (Hisp), and
                                           African Americans (AA).


                                           Methods
                                           Although we have cumulative counts of confirmed cases by day starting from late January,
                                           these frequencies have significant day to day fluctuations. To remove the fluctuation and
                                           derive a more stable trend, many authorities have been reporting 5-day or 7-day moving aver-
                                           ages. In our analysis, we used the 7-day moving average, which potentially accounts for the
                                           incubation period and the lapse between the time when symptoms first appear and the infec-
                                           tion being diagnosed [20]. To ensure that the frequency distribution will not be influenced
                                           severely by outliers, we took a natural logarithm transformation of daily confirmed cases [20].
                                           Specifically, we took the natural logarithm of (xi + 1), where xi is the cumulative count of con-
                                           firmed cases on date i. Adding 1 to the frequency is to avoid taking the natural logarithm of 0
                                           (which is undefined) at the expense of inflating all counts by 1. These natural logarithms of
                                           cumulative counts for seven consecutive days were used to compute the 7-day moving average.
                                           Therefore, this indicator is labeled as ma(lct). As the 7-day moving averages remove day-to-
                                           day fluctuation, there is no need to analyze the changes in frequencies from day to day. Thus,
                                           we used the ma(lct) value of every seven days to cover the study period from January 22 (week
                                           1 in our data) to May 20 (week 18), 2020. However, before March, fewer than thirty counties
                                           have confirmed cases. Therefore, some of the statistical analyses used only data starting from
                                           March 4, 2020 (week 7).
                                              Treating ma(lct) as the dependent variable, which varies over the 18 weeks, the natural loga-
                                           rithm of population density is the main independent variable. Population density is taken in
                                           the logarithmic scale because of its skewed distribution across U.S. counties. These two



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                              4 / 16
                  Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 6 of 17
PLOS ONE                                                                                                 Spreading of COVID-19: Density matters



                                           variables formed a simple regression model, which was estimated weekly. The other popula-
                                           tion variables in percentages, aligned with the logarithmic scale of the population density and
                                           cumulative count variables, are also taken in the logarithmic scale (ln(Old), ln(Hisp) and ln
                                           (AA)) and were added to form a multiple regression model, and it was also estimated weekly.
                                              For both regression models, we performed diagnostic tests for the presence of spatial auto-
                                           correlation. Although spatial autocorrelation is significant for both the error and spatial lag
                                           terms, the error term is stronger in significance in both types of models. Therefore, both the
                                           simple and multiple regression models with the spatial error specification were also estimated
                                           [21]. Specifically, the spatial error model has the following structure:
                                                                       MA ¼ Xb þ u; where u ¼ lWu þ ε                                      ð1Þ

                                               In this spatial error model, MA is the vector of ma(lct) values, X is the matrix of dependent
                                           variables with β as the vector of parameter estimates, u is the spatial autocorrelated error term
                                           and ε is the uncorrelated error term. The parameter λ (lambda) is thepatial autocorrelated
                                           parameter for the error term. The spatial weights in the matrix W are binary with 0 indicating
                                           that the pair of units are not neighbors, and 1 otherwise. Neighbors are defined using the
                                           queen’s case (sharing an edge or a corner). This spatial error model was estimated for the sim-
                                           ple regression and multiple regression cases. It is important to note that variables employed in
                                           all these models are in logarithmic scale. Thus, the relationships among cumulative infected
                                           cases, population density and sizes of the three population subgroups are nonlinear while the
                                           model results are interpreted with the logarithmic scale embedded.


                                           Results
                                           Spatiotemporal trajectory
                                           As mentioned before, due to the limited presence of infection cases in the early phase, our for-
                                           mal analysis starts from week 7 until week 18. The numbers of counties with confirmed cases
                                           exploded during the early weeks (Fig 1), increasing from 27 in week 7, to 218 in week 8, 636 in
                                           week 9, 1492 in week 10 and 2194 in week 11. Afterward, the numbers of counties with con-
                                           firmed cases stayed below the 3000 level.
                                              According to our data, the first county with reported cases was King county in Washington
                                           state on January 22, 2020. It followed by the counties of Cook (Illinois), Los Angeles, Orange,
                                           Santa Clara, San Benito, San Diego, Sacramento and Humboldt (California), Maricopa (Ari-
                                           zona), and Saline (Arkansas). Most of these counties are in large metropolitan areas and have
                                           high to moderate population density levels, with the exceptions of Saline, San Benito and
                                           Humboldt. The distributions of counties with confirmed cases in weeks 7, 11, 15 and 18 are
                                           shown in Fig 2. Starting from a few spots in Week 7, the infection spread to most parts of the
                                           continental U.S. in Week 11. From Week 15 to 18, the spatial distributions had been quite sta-
                                           ble. Only the central portions from western Texas up to the Northern Plain, and some interior
                                           counties could escape from the infection. Most of these counties may be regarded as rural
                                           areas.


                                           Bivariate regression–power of density
                                           Treating the 7-day moving averages of natural logarithm of confirmed cases (ma(lct)) as the
                                           dependent variable and the natural logarithm of density (ln(len)) as the independent variable
                                           at the county level, R-squared of the bivariate regression model starts with no correlation in
                                           week 7 to 0.57 in week 18. In fact, the R-squared values (R-sq) increase quickly in the first five
                                           weeks from 0 to 0.48 in week 11 (Fig 3). Such a trend in R-squared values implies that during



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                5 / 16
                     Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 7 of 17
PLOS ONE                                                                                                          Spreading of COVID-19: Density matters




     Fig 1. Numbers of U.S. counties with confirmed cases from March 4 (week 7) through May 20 (week 18), 2020.
     https://doi.org/10.1371/journal.pone.0242398.g001

                                                   the early stage of the outbreak, distributions of confirmed cases across counties were very dif-
                                                   ferent from the distribution of population density at the county level. However, as the epi-
                                                   demic progressed, distributions of cases became more similar to the distribution of population
                                                   density to the extent that about 57% of the variation in ma(lct) can be explained by the varia-
                                                   tion of ln(den). Fig 3 also shows that over the period, the parameter estimates of ln(den),
                                                   which are statistically significant except in week 7, also increase, indicating the increasing
                                                   influence of population density on the numbers of cases.
                                                      Fig 4 provides a visual depiction of the increasing influence of population density on the
                                                   numbers of confirmed cases as the infection spread across the country from March 4 (week 7)
                                                   through May 20 (week 18), 2020. In week 7, the relationship between ln(den) and ma(lct) did
                                                   not exist. In about three weeks (week 10, March 25), their relationship started to emerge. From
                                                   week 13 (April 15) onward, the relationship solidified. To a large degree, population density
                                                   constrained the growing numbers of cases across the country.
                                                      We also tested if the assumption of regression, particularly the independence of residuals, is
                                                   violated. Except for week 7, the simple regression models for all weeks have significant spatial
                                                   dependency. Diagnostic tests show that for most models, the spatial lag of the dependent vari-
                                                   able and spatial autocorrelation in the error term are significant, but the autocorrelation in the
                                                   error term seems to be stronger. Therefore, a spatial error model (Eq 1) was adopted to
                                                   account for the spatial autocorrelation. Results of the spatial regression models are reported
                                                   also in Fig 3. By accounting for the spatial spillover effect captured by the spatial autocorrela-
                                                   tion parameter lambda, the R-squared values for the spatial error models are as high as 0.76 (in
                                                   week 13). After the R-squared value reaches the maximum, it leveled off but maintained at the
                                                   level of around 0.74. The lambda parameter reflecting the spatial autocorrelation of the error
                                                   terms follows a similar pattern, but peaks in week 12. As Fig 1 indicates, the numbers of
                                                   affected counties increased quickly before week 12, and the increase slowed down after weeks
                                                   12. Fig 2 shows that the distributions of affected counties have not changed much after week
                                                   11, the spillover effect captured by lambda leveled off in about week 12.



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                         6 / 16
                    Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 8 of 17
PLOS ONE                                                                                                        Spreading of COVID-19: Density matters




      Fig 2. Counties in the continental U.S. with confirmed cases in weeks 7, 11, 15, and 18.
      https://doi.org/10.1371/journal.pone.0242398.g002

                                                      However, the parameter estimates of ln(den) continued to increase throughout the entire
                                                  period for both the classical and spatial regression models, even when lambda leveled off in the
                                                  latter weeks. The continued increase of the ln(den) parameters in both types of models, despite
                                                  the leveling off of lambda, indicate that the influence of population density continued to
                                                  increase, even though much less in the latter weeks than in the earlier weeks.

                                                  Multivariate regression–is density sufficient?
                                                  As mentioned before, many reports indicated the disproportional burdens of COVID-19 on
                                                  several population subgroups: African American, Hispanic-Latina, and older adults. With the
                                                  logarithms of the sizes of these subgroups, plus the original variable of ln(den), multiple regres-
                                                  sion models were estimated and results are reported in Figs 5 and 6. Because of the small num-
                                                  ber of counties with cases in week 7, their statistical estimates are not significant. After week 7,
                                                  the R-squared values increased over time reaching 0.72 in week 14, and maintained at that
                                                  level until the end of the study period (week 18) (Fig 5). Comparing to the bivariate aspatial
                                                  regression models, the R-squared values for the multivariate models are higher by approxi-
                                                  mately 28%. Different from the bivariate models, in which the parameter estimates of the ln



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                       7 / 16
                   Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 9 of 17
PLOS ONE                                                                                                               Spreading of COVID-19: Density matters




         Fig 3. Statistics from the bivariate classical and spatial regression models from March 4 (week 7) through May 20 (week 18), 2020. ln(den) and R-sq are
         the parameter estimate of ln(den) and R-squared values. The same notations with “-S” appended are their spatial model results. Lambda is the spatial
         autocorrelation level of the error.
         https://doi.org/10.1371/journal.pone.0242398.g003

                                                 (den) variable increase over time to relatively high levels, from 0.14 in week 8 to 0.92 in week
                                                 18, parameter values of ln(den) in the multivariate models do increase, but only slightly from
                                                 0.15 in week 9 to 0.24 in week 17, and they are much smaller than those in the bivariate regres-
                                                 sion models. These differences in the impacts of population density are mainly attributable to
                                                 the additional variables in the multivariate models accounting for the variation in the depen-
                                                 dent variable, ma(lct).
                                                     Fig 6 reports the parameter estimates of the three additional variables used in the multivari-
                                                 ate models. Except for those models in the earlier weeks (week 7 and week 8), all estimates are
                                                 statistically significant. Values of these significant estimates varied over time. In week 8, they
                                                 all started low but with estimates of ln(Old) the largest among the three, and it jumped sharply
                                                 in subsequent weeks. These results reflect the situations of the U.S. in early weeks very well as
                                                 some of the earliest outbreaks in the U.S. were originated from older-adult facilities. The
                                                 increase of ln(Old) estimates slowed down between weeks 11 and 12, and then gradually
                                                 declined, reflecting that the contributions of cases from older-adult communities had declined
                                                 over time.
                                                     The declining contributions of older adults cases as reflected by the lowering estimates of ln
                                                 (Old) after week 11 was accompanied by the increasing trends of the ln(Hisp) and ln(AA) esti-
                                                 mates, which are both statistical significant. Although the estimates of ln(Hisp) increased
                                                 slightly over time, bouncing between 0.1 and 0.21, the trajectory of the estimates of ln(AA) has



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                                   8 / 16
                   Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 10 of 17
PLOS ONE                                                                                                                 Spreading of COVID-19: Density matters




    Fig 4. Scatterplots of ln(den) (x-axis) and ma(lct) (y-axis) from March 4 (week 7) through May 20 (week 18), 2020.
    https://doi.org/10.1371/journal.pone.0242398.g004

                                                  been clearer. It started at slight negatively but consistently moving higher to 0.2 in later weeks.
                                                  These results indicate that although the influences of the sizes of the two minority groups were
                                                  different at the start of the epidemic, their influences were about the same levels in later weeks.
                                                  The size of African American population has become more influential over time while the con-
                                                  tributions of Hispanic-Latina population to the morbidity impacts of the epidemic has
                                                  increased only slightly over the course.
                                                      Similar to the bivariate models, we also tested if the multivariate models violate the inde-
                                                  pendence assumption. The diagnostic tests show that all models have a significant spatial
                                                  dependency in the error term. Thus, the spatial error model (Eq 1) was employed with multi-
                                                  ple independent variables. Results of these spatial regression models are also included in Figs 5
                                                  and 6. Similar to the bivariate cases, the spatial multivariate models yield higher R-squared val-
                                                  ues with a maximum of 0.84 in week 18, about 16% higher than the highest aspatial regression
                                                  R-squared value (Fig 5). The estimates for ln(den) in the spatial models are in general slightly
                                                  lower than those in the aspatial models, but both are in the range of 0.1 and 0.2. These results
                                                  may imply that, as compared to the influences of the sizes of population subgroups, the influ-
                                                  ences of population density levels of a county and its neighbors on the number of infection
                                                  cases, despite statistically significant, have been modest and relatively stable over time.
                                                      Parameter estimates of the three population subgroups in the spatial models follow the gen-
                                                  eral trends of estimates of the three subgroups in the aspatial models (Fig 6). The estimates of
                                                  ln(Old) in the spatial models are larger than their corresponding estimates in the aspatial mod-
                                                  els (dotted gray lines are above the corresponding solid gray lines in Fig 6). These results reflect
                                                  that the concentration of older adults population beyond the county but at the regional level
                                                  has more influence on the numbers of cases than just the population sizes of older adults in
                                                  individual counties, indicating the spatial spillover effect related to the older adults
                                                  concentration.
                                                      However, the trajectories of estimates of the other two population subgroups between the
                                                  spatial and aspatial models are quite complicated. For ln(Hisp), the estimates of the spatial



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                                9 / 16
                     Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 11 of 17
PLOS ONE                                                                                                                       Spreading of COVID-19: Density matters




Fig 5. Statistics from multiple classical and spatial regression models from March 4 (week 7) through May 20 (week 18), 2020. ln(den) and R-sq are the parameter
estimate of ln(den) and R-squared values. The same notations with “-S” appended are their spatial model results. Lambda is the spatial autocorrelation level of the error
term.
https://doi.org/10.1371/journal.pone.0242398.g005

                                                    models were smaller than those of the aspatial one in early weeks, but they crossed around
                                                    week 13 (Fig 6). Since then, the estimates of the spatial models followed an upward trajectory,
                                                    passing 0.3 in week 18. These trajectories may reflect the changes from the relative local out-
                                                    breaks (in dispersed counties) to increasing widespread infection at the regional scale in His-
                                                    panic-Latina concentration regions such as Arizona, Florida and Texas. On the other hand,
                                                    estimates of ln(AA) experienced the opposite situation. In early weeks, estimates of the spatial
                                                    models were slightly higher than those of the aspatial models, but the estimates of aspatial
                                                    models surpassed those of the spatial around week 10 and they maintained higher than the
                                                    estimates of spatial models for the remaining weeks with a slight increasing trend. The results
                                                    may depict the situation that the spread of infection among the African American population
                                                    had been limited to county scale, not at the regional level across multiple counties.


                                                    Discussion
                                                    Density matters
                                                    “Density is destiny” is probably an overstatement in general [22], but our analysis shows that
                                                    although population density had little to explain the numbers of confirmed cases at the county
                                                    level during the early stage of the outbreak in the U.S., it became a very competent predictor of



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                                            10 / 16
                     Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 12 of 17
PLOS ONE                                                                                                                    Spreading of COVID-19: Density matters




Fig 6. Statistics from multiple classical and spatial regression models from March 4 (week 7) through May 20 (week 18), 2020. ln(AA), ln(Hisp) and ln(Old) are the
parameter estimates of the logarithms of the population counts of African American, Hispanic-Latina, and older adults. The same notations with “-S” appended are their
spatial model results.
https://doi.org/10.1371/journal.pone.0242398.g006

                                                    the numbers of cumulative cases as the infection spread across the country. With the excep-
                                                    tions of Suffolk county in Massachusetts and Cook county in Illinois with very high population
                                                    density levels, most counties having the earliest confirmed cases have moderate population
                                                    density levels. During the intrusion or importation period of the epidemic, earliest cases were
                                                    likely found in areas with major transportation hubs and their surrounding areas where con-
                                                    tracted travelers or the disease vectors resided. These transportation centers and nearby areas
                                                    do not necessarily have the highest population density levels. As infection cases started in these
                                                    locations, these counties might have larger numbers of cumulative cases than those counties
                                                    with later onsets of the epidemic. We have evaluated the influence of early onsets in affecting
                                                    the number of cumulative cases found in counties throughout the study period (18 weeks) and
                                                    found that initial infections only influenced the numbers of cumulative cases in early weeks,
                                                    but the influence dissipated in latter weeks. In addition, the influence of initial cases does not
                                                    diminish the impacts of population density, spatial autocorrelation (regional effect) and the
                                                    presence of several population subgroups we studied at the county level. Detailed analysis is
                                                    reported in S1 Appendix.
                                                       As the infectious disease started spreading, places with more people are more likely to have
                                                    larger numbers of cases. Therefore, population density may not be a significant factor at the
                                                    early stage of outbreaks, but it is influential in the later stages. The analysis presented here




PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                                        11 / 16
                 Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 13 of 17
PLOS ONE                                                                                                 Spreading of COVID-19: Density matters



                                           provides strong evidence to substantiate this claim. In addition, our results strongly suggested
                                           that besides considering population density at all stages of the pandemic development, local
                                           factors such as the presence of certain facilities in the local communities may play some roles
                                           in the earlier stages of the pandemic.
                                               Our analysis results also have significant implications on studying and combating other epi-
                                           demics in general. As shown in the current study, considering only population density can
                                           provide a high explanatory power in the variation of cumulative cases for COVID-19. There-
                                           fore, it is likely that population density can also be a competent explanatory variable for other
                                           airborne infectious diseases. Combating future epidemics caused by airborne infectious dis-
                                           eases similar to COVID-19 should focus on high-density areas.
                                               As mentioned in the introduction section, older adults and racial-ethnic minority groups
                                           experienced disproportional burdens. If these demographic and racial-ethnic disparities in
                                           morbidity burdens were ignored, the simple bivariate spatial and aspatial models with ln(den)
                                           as the only explanatory variable can explain the variations of cumulative cases across counties
                                           quite competently. The multivariate models, which are conceptually more comprehensive,
                                           provide evidence that the relative sizes of these population subgroups definitely help estimate
                                           the impacts of the epidemic.


                                           Roles of space and boundaries
                                           However, just considering the population density levels and sizes of population subgroups of
                                           individual counties are not sufficient. Population concentration and the spread of diseases are
                                           not bounded by administrative or statistical units. Our analysis clearly shows that spatial
                                           regression models, both the bivariate and the multivariate models, perform better than the
                                           classical or aspatial regression models. Besides being more statistically appropriate to account
                                           for spatial dependency, these spatial models conceptually consider the situations in neighbor-
                                           ing counties. Methodologically, such consideration would moderate a potential problematic
                                           issue in our modeling framework. Conceptually, our models explored the relationship between
                                           (the log of) cumulative cases and (log of) population density of counties, hypothesizing that
                                           high density is related to more cases. Thus, population density reflects the situation of the pop-
                                           ulation over a region–how closely people are packed together. Operationally, demarcations of
                                           U.S. county boundaries are often the results of unique local historical developments with little
                                           reference to population distribution. Some counties are fundamentally cities with small area
                                           but high population density. For instance, the Commonwealth of Virginia has 38 independent
                                           cities, most of which are relatively small in area with relatively high population density, but they
                                           have an official status equivalent to the other 95 counties in Virginia. Some of them are sur-
                                           rounded by low density counties in the rural regions while some are surrounded by high density
                                           counties. On the other hand, some major inner cities are dissected by several counties, each is
                                           constrained in area but are highly populated. Examples of these include Washington, DC., and
                                           the four New York counties of New York, Kings, Queens and Bronx. Therefore, these high-den-
                                           sity counties are part of the integrated urban structure but are “cookie-cut” to form separated
                                           administrative-statistical entities. Their population sizes can be large or small, depending on
                                           how large the footprints these counties occupy. Mathematically, for high density counties with
                                           relatively small to moderate population sizes, our proposed models may predict cumulative
                                           infected cases larger than the population sizes of these counties (although predicting total cases
                                           is not the purpose of the current study). These anomalies, therefore, may be regarded as artifacts
                                           of county boundary delineation, but not the general outcomes of the analysis.
                                               From another perspective, as population density reflects the situation of the population
                                           (such as those in the four New York counties), the models conceptually show that highly



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                               12 / 16
                 Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 14 of 17
PLOS ONE                                                                                                  Spreading of COVID-19: Density matters



                                           density environment is associated with large numbers of cumulative infected cases over a
                                           region, not necessarily referring to a specific location (point) within the region or bounded by
                                           the county boundaries. As spatial models also consider the situations of neighboring units,
                                           these small high-density cities or counties are “moderated” by the neighbors’ situations in the
                                           modeling framework. If neighboring counties have high density similar to these small high-
                                           density counties, the predicted high cumulative counts from the small high-density counties
                                           are indicative of the regional situation. If the neighboring counties have density levels much
                                           lower than the small high-density counties, the predicted cumulative cases will be suppressed,
                                           reducing the impacts of the high-density counties.
                                               Spatial models are also conceptual appropriate to model spatial distribution of diseases.
                                           Although counties with high population density levels are expected to have high numbers of
                                           cases, these high-density counties may also affect neighboring counties by spreading cases to
                                           them. One of the earliest counties having confirmed cases was Saline county, Arkansas with
                                           relatively low population density, but it is the western neighbor of Pulaski county where the
                                           capital of Arkansas, Little Rock, is located. Therefore, the spatial models can account for spill-
                                           over cases in counties where their population density may not be high but the population den-
                                           sity levels in neighboring counties may be.
                                               On the other hand, population density levels may vary substantially within a county, partic-
                                           ularly those peripheral counties of metropolitan areas in which both urban and rural land uses
                                           coexist [23]. The statistical models in the current study cannot offer higher R-squared values
                                           partly because the county level data fail to capture the intra-county variations. If relatively reli-
                                           able COVID-19 statistics are available at the sub-county level across the country, models with
                                           higher spatial resolutions would be preferred as the COVID-19 transmission also involves spa-
                                           tial processes at the sub-county geographical scales [24]. While population density is a reason-
                                           able predictor of the numbers of cases, most prediction models referred to by CDC do not
                                           consider population density explicitly [11]. Most of these models use some estimates for con-
                                           tact parameters. Even when population density is considered, only some general measures
                                           such as the state-level density are used. However, as argued above, population density level
                                           may vary tremendously even within a county. Using the county level population density fails
                                           to account for the local situations, not to mention using the state level population density. On
                                           the other hand, population density can be computed for multiple geographical scales, even
                                           down to the local community and neighborhood levels such as census block groups and
                                           blocks. Thus, population density can support the development of high-spatial-resolution pre-
                                           diction models for disease transmission.
                                               Not only population density level varies at the sub-county level, the concentrations of the
                                           three population subgroups considered in this study are often manifested as the sub-county
                                           level. Our data are too coarse spatially to capture the high concentrations of these groups and
                                           their morbidity burdens at the sub-county level [24]. As the county-level analysis here ascer-
                                           tains their significant and substantial influences, their presences at the sub-county level should
                                           be considered in future modeling efforts and investigations.


                                           Beyond density and population subgroups
                                           Although the regression models including the population subgroups variables have moderately
                                           high levels of R-squared, substantial portions of variance are still not accounted for. Moreover,
                                           after employing the spatial error specification in the models, the regression residuals still have
                                           significant spatial autocorrelation, implying that these models still have some missing variables
                                           [25]. Some of these missing variables may reflect particular situations of selected counties. For
                                           instance, in certain weeks, some counties with relatively high cumulative incident rates have



PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                 13 / 16
                 Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 15 of 17
PLOS ONE                                                                                                Spreading of COVID-19: Density matters



                                           relatively low population density levels. Detailed examination of these counties found that they
                                           belong to one of the following situations: counties with a few cases, but with very small popula-
                                           tion sizes; counties with large numbers of cases from institutions including elderly communi-
                                           ties, correction facilities and industrial facilities; counties with small local communities but
                                           with visitors and tourists as vectors spreading to the local populations. Removing these coun-
                                           ties from the analyses raised the R-squared levels slightly, supporting the notion that popula-
                                           tion density imposes robust control over the macro-scale structure of the distributions of cases
                                           across counties. From a mitigation perspective, these lower-density counties require different
                                           sets of policies to avoid the start of community infection and to stop the spread after the out-
                                           break took place locally.
                                               During the outbreak, a term synonymous with COVID-19 is “social distancing” (again, we
                                           prefer “physical distancing” or “physical separation.”). As briefly discussed in the introduction,
                                           practice distancing is to reduce contact to stop the chain of spreading the infection, but the
                                           ability to distancing may be constrained by objective environmental factors well-captured by
                                           population density level (personal environmental factors such as living and work arrange-
                                           ments are beyond the scope of the current study). The research presented here identifies the
                                           strong positive association between population density and the number of cases. Logically,
                                           higher population density makes distancing more difficult. Therefore, this policy may need to
                                           be enforced differentially according to population density levels. For areas with high popula-
                                           tion density, more stringent policies or implementations of distancing may be considered, but
                                           for lower density areas, enforcing distancing may not be necessary. Maps in Fig 2 show that as
                                           of May 26, 2020, more than 200 counties in the U.S. still did not have confirmed cases and
                                           these counties are low population density counties. In other words, low population density
                                           offers a strong protective effect against COVID-19 infection and a one-size-fits-all distancing
                                           policy may not be effective.
                                               However, distancing is also behavioral. Although high-density environments make distanc-
                                           ing more challenging, smart human behaviors may reduce the detrimental effects of high den-
                                           sity in the epidemic setting, but ignorant behaviors may amplify damages. People living in
                                           high-density environments such as inner cities and major urban centers need to be constantly
                                           reminded what to avoid and why. Another major finding in the current study confirms the sig-
                                           nificant contributions of older adult, African American and Hispanic-Latina population sizes
                                           toward infection cases. The presence of these three population subgroups together with a high-
                                           density environment could have a synergetic effect on infection spread. Local communities or
                                           geographic regions possessing these characteristics should enforce distancing policies strin-
                                           gently and closely monitor for potential outbreaks.
                                               Density matters, and so are the presences of the more vulnerable population subgroups in
                                           influencing the impacts of the epidemic. Results reported here calls for the considerations of
                                           these factors in developing prediction and assessment models. In addition, these factors can
                                           also facilitate the development of models with higher spatial resolutions to predict local sub-
                                           county level situations.

                                           Supporting information
                                           S1 Appendix.
                                           (DOCX)


                                           Author Contributions
                                           Conceptualization: David W. S. Wong.




PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                              14 / 16
                 Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 16 of 17
PLOS ONE                                                                                                        Spreading of COVID-19: Density matters



                                           Data curation: Yun Li.
                                           Formal analysis: David W. S. Wong, Yun Li.
                                           Investigation: David W. S. Wong, Yun Li.
                                           Methodology: David W. S. Wong.


                                           References
                                            1.   Bahl P, Doolan C, de Silva C, Chughtai AA, Bourouiba L, MacIntyre CR. Airborne or Droplet Precau-
                                                 tions for Health Workers Treating Coronavirus Disease 2019? J Infect Dis [Internet]. [cited 2020 May
                                                 17]; Available from: https://academic.oup.com/jid/advance-article/doi/10.1093/infdis/jiaa189/5820886
                                            2.   Modes of transmission of virus causing COVID-19: implications for IPC precaution recommendations
                                                 [Internet]. [cited 2020 May 26]. Available from: https://www.who.int/news-room/commentaries/detail/
                                                 modes-of-transmission-of-virus-causing-covid-19-implications-for-ipc-precaution-recommendations
                                            3.   CDC. Coronavirus Disease 2019 (COVID-19) [Internet]. Centers for Disease Control and Prevention.
                                                 2020 [cited 2020 May 26]. Available from: https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-
                                                 control-recommendations.html
                                            4.   Das Gupta, D, Wong, D. W. S. No more “social distancing” but practice physical separation. Canadian
                                                 Journal of Public Health [Letter to the editor, accepted June 10, 2020]
                                            5.   Gale R. Is ‘social distancing’ the wrong term? Expert prefers ‘physical distancing,’ and the WHO agrees.
                                                 [Internet]. Washington Post. [cited 2020 May 26]. Available from: https://www.washingtonpost.com/
                                                 lifestyle/wellness/social-distancing-coronavirus-physical-distancing/2020/03/25/a4d4b8bc-6ecf-11ea-
                                                 aa80-c2470c6b2034_story.html
                                            6.   MacIntyre CR, Wang Q. Physical distancing, face masks, and eye protection for prevention of COVID-
                                                 19. The Lancet [Internet]. 2020 Jun 1 [cited 2020 Jun 2]; 0(0). Available from: https://www.thelancet.
                                                 com/journals/lancet/article/PIIS0140-6736(20)31183-1/abstract
                                            7.   Mittal R, Ni R, Seo J-H. The flow physics of COVID-19. Journal of Fluid Mechanics [Internet]. 2020 Jul
                                                 [cited 2020 Jul 28]; 894. Available from: https://www.cambridge.org/core/journals/journal-of-fluid-
                                                 mechanics/article/flow-physics-of-covid19/476E32549012B3620D2452F30F2567F1
                                            8.   Somsen GA, van Rijn C, Kooij S, Bem RA, Bonn D. Small droplet aerosols in poorly ventilated spaces
                                                 and SARS-CoV-2 transmission. Lancet Respir Med. 2020 Jul; 8(7):658–9. https://doi.org/10.1016/
                                                 S2213-2600(20)30245-9 PMID: 32473123
                                            9.   Hu H, Nigmatulina K, Eckhoff P. The scaling of contact rates with population density for the infectious
                                                 disease models. Mathematical Biosciences. 2013 Aug 1; 244(2):125–34. https://doi.org/10.1016/j.mbs.
                                                 2013.04.013 PMID: 23665296
                                           10.   Riley S. Large-Scale Spatial-Transmission Models of Infectious Disease. Science. 2007; 316
                                                 (5829):1298–301. https://doi.org/10.1126/science.1134695 PMID: 17540894
                                           11.   CDC. Coronavirus Disease 2019 (COVID-19) [Internet]. Centers for Disease Control and Prevention.
                                                 2020 [cited 2020 May 26]. Available from: https://www.cdc.gov/coronavirus/2019-ncov/covid-data/
                                                 forecasting-us.html
                                           12.   Tarwater PM, Martin CF. Effects of population density on the spread of disease. Complexity. 2001; 6
                                                 (6):29–36.
                                           13.   Clark C. Urban Population Densities. Journal of the Royal Statistical Society Series A (General). 1951;
                                                 114(4):490–6.
                                           14.   Newling BE. The Spatial Variation of Urban Population Densities. Geographical Review. 1969; 59
                                                 (2):242–52.
                                           15.   Griffith DA. Evaluating the Transformation from a Monocentric to a Polycentric City. The Professional
                                                 Geographer. 1981 May 1; 33(2):189–96.
                                           16.   Griffith DA, Wong DW. Modeling population density across major US cities: a polycentric spatial regres-
                                                 sion approach. J Geograph Syst. 2007 Apr 1; 9(1):53–75.
                                           17.   McMillen DP, McDonald JF. A Nonparametric Analysis of Employment Density in a Polycentric City.
                                                 Journal of Regional Science. 1997; 37(4):591–612.
                                           18.   Fonseca JW, Wong DW. Changing Patterns of Population Density in the United States. The Profes-
                                                 sional Geographer. 2000; 52(3):504–17.
                                           19.   Spielman SE, Folch D, Nagle N. Patterns and causes of uncertainty in the American Community Sur-
                                                 vey. Applied Geography. 2014 Jan 1; 46:147–57. https://doi.org/10.1016/j.apgeog.2013.11.002 PMID:
                                                 25404783




PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                         15 / 16
                 Case 1:21-cv-00165-DLC Document 29-26 Filed 02/23/21 Page 17 of 17
PLOS ONE                                                                                                       Spreading of COVID-19: Density matters



                                           20.   He Y, He H, Zhai J, Wang X, Wang B. Moving-average based index to timely evaluate the current epi-
                                                 demic situation after COVID-19 outbreak. medRxiv. 2020 Mar 30;2020.03.24.20027730.
                                           21.   Anselin L, Syabri I, Kho Y. GeoDa: An Introduction to Spatial Data Analysis. Geographical Analysis.
                                                 2006; 38(1):5–22.
                                           22.   Larson J. Density is destiny. American Demographics; Detroit. 1993 Feb; 15(2):38.
                                           23.   Holt JB, Lo CP, Hodler TW. Dasymetric Estimation of Population Density and Areal Interpolation of Cen-
                                                 sus Data. Cartography and Geographic Information Science. 2004 Jan; 31(2):103–21.
                                           24.   Lam NS-N, Quattrochi DA. On the Issues of Scale, Resolution, and Fractal Analysis in the Mapping Sci-
                                                 ences. The Professional Geographer. 1992 Feb 1; 44(1):88–98.
                                           25.   Griffith DA, Chun Y. Evaluating Eigenvector Spatial Filter Corrections for Omitted Georeferenced Vari-
                                                 ables. Econometrics. 2016 Jun; 4(2):29.




PLOS ONE | https://doi.org/10.1371/journal.pone.0242398 December 23, 2020                                                                        16 / 16
